            Case 1:20-cv-03126-PGG Document 1 Filed 04/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVE SANDS,

                               Plaintiff,                       Docket No. 1:20-cv-3126

        - against -                                             JURY TRIAL DEMANDED


 JENNIFER LOPEZ and NUYORICAN PRODUCTIONS,
 INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Steve Sands (“Sands” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendants Jennifer Lopez (“Lopez”) and Nuyorican Productions,

Inc. (“Nuyorican” and together with Lopez “Defendants”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of singer Jennifer Lopez, owned and registered by Sands, a New York

based professional photographer. Accordingly, Sands seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:20-cv-03126-PGG Document 1 Filed 04/20/20 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendants

because Defendants resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Sands is a professional photographer in the business of licensing his photographs

to print and online media for a fee having a usual place of business at 568 Grand Street, Apt.

J903, New York, New York 10002

       6.      Upon information and belief, Lopez resides at 121 East 26th Street, New York,

New York 10010. At all times material hereto, Lopez has operated her Instagram page at the

URL: www.Instagram.com/JLo (the “Website”).

       7.      Upon information and belief, Nuyorican is a business corporation duly organized

with a place of business at 121 East 26th Street, New York, New York 10010. At all times

material hereto, Nuyorican has operated an Instagram page at the URL: www.Instagram.com/JLo

(the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       8.      Sands photographed singer Jennifer Lopez (the “Photograph”). A true and correct

copy of the Photograph are attached hereto as Exhibit A.

       9.      Sands is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-066-844.

       B.      Defendant’s Infringing Activities
            Case 1:20-cv-03126-PGG Document 1 Filed 04/20/20 Page 3 of 5




          11.   Defendants ran the Photograph on the Website to promote their brand. A

screenshot of the Photograph on the Website is attached hereto as Exhibit B.

          12.   Defendants post with the Photograph received 656,631 Likes.

          13.   Defendants have 118 million Instagram followers.

          14.   Defendants did not license the Photograph from Plaintiff for its Website, nor did

Defendants have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANTS)
                               (17 U.S.C. §§ 106, 501)

          15.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-14 above.

          16.   Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendants are not, and have never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          17.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          18.   Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          19.   As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendants profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 1:20-cv-03126-PGG Document 1 Filed 04/20/20 Page 4 of 5




       20.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendants willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       21.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

               Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendants

               profits, gains or advantages of any kind attributable to Defendants infringement of

               Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendants be required to account for all profits, income, receipts, or other

               benefits derived by Defendants as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 20, 2020
                                                               LIEBOWITZ LAW FIRM, PLLC
Case 1:20-cv-03126-PGG Document 1 Filed 04/20/20 Page 5 of 5




                                      By: /s/Richard Liebowitz
                                           Richard P. Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Steve Sands
